DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein the step portion comprise:” should read “wherein the step portion comprises:”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “radial” in line 3 should read “axial”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the preamble “A labyrinth seal to be included in a rotary machine, the rotary machine comprising:…the labyrinth seal comprising…”. This recitation is indefinite as it is unclear whether all the limitations related to the rotary machine are required for infringement to occur, and further whether all the recited rotary machine limitations are required for infringement to occur or if only those rotary machine limitations that are also recited after “the labyrinth seal comprising” are required for infringement to occur. Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim “A labyrinth seal to be included in a rotary machine, the labyrinth seal comprising:…

Claim 1 recites the limitation “wherein the step portion comprise:…wherein one step portion located on the high-pressure side, between the diameter- increasing step portion and the diameter-decreasing step portion, is referred to as a high- pressure-side step portion and the other step portion located on the low-pressure side is referred to as a low-pressure-side step portion” in lines 15-22. This recitation is indefinite for several reasons. First it is unclear a step portion can comprise plural step portions (e.g. are these sub portions or did applicant intended to claim “a plurality of step portions” in line 10). Additionally it is unclear whether “one step portion” and “the other step portion” refer to the “step portion” of line 10 or one of the diameter increasing step portion or the diameter decreasing step portion of lines 15-18. Finally it unclear whether the “between the diameter-increasing step portion and the diameter-decreasing step portion” refers to a structural limitation or is defining which the “one step portion” may be (if the second case it is also unclear whether the “other step portion” must refer to the other of these portions).  

Claim 1 recites the limitation “the fin comprises: a first fin…a second fin…a third fin…” in lines 23-30. This limitation is indefinite as it is unclear how a fin can be three fins. Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim “a plurality of fins” in line 11 and “the plurality of fins comprise…a first fin…a second fin…a third fin…” in lines 23-30.

Claim 5 recites the limitation “the annular groove has a large diameter portion annular groove”. This limitation is indefinite as it is unclear how a groove can have a groove (e.g. is this an additional groove, a single groove with a different name, or a portion of the prior claimed groove, etc.?). Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim “at least one annular groove” in line 13 of claim 1 and “the at least one annular groove includes a large diameter portion annular groove” in claim 5.

Claim 6 recites the limitations “the radially outer end”, “the distal end on the high-pressure side in the large diameter portion side fin”, and “the distal end of the large diameter portion side fin”. These limitation are indefinite as they lack antecedent basis and it is unclear whether they refer to a prior claimed limitation or are newly claimed here. Additionally it is unclear whether the two distal ends are the same or different. Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim “a radially outer end”, “a distal end on the high-pressure side in the large diameter portion side fin”, and “a distal end of the large diameter portion side fin”.

Claim 9 recites the limitation “the annular groove has a small diameter portion annular groove”. This limitation is indefinite as it is unclear how a groove can have a groove (e.g. is this an additional groove, a single groove with a different name, or a portion of the prior claimed groove, etc.?). Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim “at least one annular groove” in line 13 of claim 1 and “the at least one annular groove additionally includes a small diameter portion annular groove” in claim 5.

Claim 11 recites the limitations “the distal end of the small diameter portion side fin”, and “the radial outer end on the low-pressure side in the small diameter portion side fin”. These limitation are indefinite as they lack antecedent basis and it is unclear whether they refer to a prior claimed limitation or are newly claimed here. Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim “a distal end 

Claim 14 recites the limitations “a plurality of structures each comprising the diameter-decreasing step portion, the diameter-decreasing step portion, the fin, and the annular groove are arranged in line in the radial direction”. These limitation are indefinite as it is unclear how the step portions, fin, and annular groove can be in two structures simultaneously as it appears applicant is claiming. Specifically is applicant attempting to claim there are plural of each of the step portions, fins, and annular grooves? If so must these have the same structure and arrangement as those recited in claim 1, etc.? Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim “further comprising an additional diameter-decreasing step portion, an additional diameter-decreasing step portion, an additional fin, and an additional annular groove arranged in line in the radial direction”.

Claim 15 recites the limitation “the annular groove has a small diameter portion annular groove”. This limitation is indefinite as it is unclear how a groove can have a groove (e.g. is this an additional groove, a single groove with a different name, or a portion of the prior claimed groove, etc.?). Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim “at least one annular groove” in line 13 of claim 1 and “the at least one annular groove additionally includes a small diameter portion annular groove” in claim 5.

Claims 2-4, 7, 8, 10, 12, and 13 are indefinite at least by virtue of depending on an indefinite claim(s) as detailed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 10, and 12-15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Wegmann (US 2,123,818).
With regard to claim 1, Wegmann discloses a labyrinth seal (as seen in Figs. 2, 3, 5, etc.) to be included in a rotary machine (examiner notes this is an intended use limitation in the preamble that Wegmann is capable of as seen in the Figures and disclose in paragraph 1, etc. as a turbine is a rotary machine), the rotary machine comprising: a stationary body (the housing F); a rotary body (the shaft a) which is disposed close to a radially inner side compared to the stationary body and rotates about a rotation axis (as seen in Figs. 2, 3, etc.); and a gap (as seen in Figs. 2, 3, etc.) which is formed between an inner circumferential portion of the stationary body and an outer circumferential portion of the rotary body so that a fluid flows in a radial direction from a high-pressure side to a low-pressure side (as seen in Figs. 2, 3, etc. as denoted by x 


    PNG
    media_image1.png
    534
    902
    media_image1.png
    Greyscale

With regard to claim 2, Wegmann discloses that when the fin disposed closest to the annular groove, among the fins disposed close to the low-pressure side compared to the annular groove, is referred to as a low-pressure-side fin, a distal end of the low-pressure side fin is located close to the high-pressure side compared to a proximal end of the low-pressure-side fin 

With regard to claim 3, Wegmann discloses that a bottom portion of the annular groove has an arc shape that projects radially inward, in a cross section taken perpendicular to a circumferential direction of the rotary body (as seen in Figs. 2-3).

With regard to claim 4, Wegmann discloses that the annular groove has a slant portion formed in at least one of a high-pressure-side portion and a low-pressure-side portion in the annular groove (as seen in Figs. 2-3 as the bottom of the groove is curved and has a diameter increasing and a diameter decreasing slant side); and a radially inner end of the slant portion is located close to an axially center side of the annular groove compared to a radially outer end of the slant portion (as seen in Figs. 2-3 as the bottom of the groove is radially inward).

With regard to claim 5, Wegmann discloses that when the fin disposed closest to the diameter-increasing step portion, among the fins disposed close to the low-pressure side compared to the diameter-increasing step portion, is referred to as a large diameter portion side fin, the annular groove has a large diameter portion annular groove that is disposed in at least a part of a region that is located close to the low-pressure side compared to the diameter-increasing step portion and close to the high-pressure side compared to the large diameter portion side fin (Examiner notes that this is a conditional limitation that need not be present for anticipation to 

With regard to claim 9, Wegmann discloses that when the fin disposed closest to the diameter-decreasing step portion, among the fins disposed close to the low-pressure side compared to the diameter-decreasing step portion, is referred to as a small diameter portion side fin, the annular groove has a small diameter portion annular groove that is disposed in at least a part of a region that is located close to the low-pressure side compared to the diameter-decreasing step portion and close to the high-pressure side compared to the small diameter portion side fin (Examiner notes that this is a conditional limitation that need not be present for anticipation to occur as one could simply not refer to the fin closest to the diameter decreasing step portion as a small diameter portion side fin. Additionally as seen in Figs. 2-3 and the various interpretations of the fins and grooves such a case is actually disclosed in Wegmann).

With regard to claim 10, Wegmann discloses that the small diameter portion annular groove is formed so as to extend from the position of the diameter-decreasing step portion toward the low-pressure side (Examiner notes that as the small diameter portion annular groove is part of a conditional limitation in claim 9 this limitation is not required for infringement for the same reasons as claim 9. Additionally see Figs. 2-3 as such is shown by Wegmann).

With regard to claim 12, Wegmann discloses that the diameter-decreasing step portion is the high-pressure-side step portion and the diameter-increasing step portion is the low-pressure-

With regard to claim 13, Wegmann discloses that the diameter-increasing step portion is the high-pressure-side step portion and the diameter-decreasing step portion is the low-pressure-side step portion (as seen in the alternate interpretation of claim 1 above, where the right most diameter decreasing step portion and the second to right most diameter increasing step portions are selected).

With regard to claim 14, Wegmann discloses that a plurality of structures each comprising the diameter-decreasing step portion, the diameter-decreasing step portion, the fin, and the annular groove are arranged in line in the radial direction (in light of the above 1122 rejections and as seen in Figs. 2-3 as there are a plurality of similar shaped portions arranged in a line).

With regard to claim 15, Wegmann discloses that when the fin closest to the diameter-decreasing step portion, among the fins disposed close to the low-pressure side compared to the diameter-decreasing step portion, is referred to as a small diameter portion side fin, the annular groove has a small diameter portion annular groove that is disposed in at least a part of a region that is located close to the low-pressure side compared to the diameter-decreasing step portion and close to the high-pressure side compared to the small diameter portion side fin (Examiner notes that this is a conditional limitation that need not be present for anticipation to occur as one could simply not refer to the fin closest to the diameter decreasing step portion as a small .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides further examples of labyrinth seals with various step portions (especially note US 5,029,876 and US 2012/0027582 as they also disclose very similar structures and would anticipate many (if not all) of the above rejected claims).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675